                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               NO. 5:19-CR-00412-D

UNITED STATES OF AMERICA

                 V.


JAMES LEE WATKINS


                      PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on March 11, 2020, and the defendant's guilty plea to offenses in violation

of 21 U.S.C. § 841(a)(l), the Court finds that the following property is hereby

forfeitable pursuant to 21 U.S.C. § 853:

       (a) $1,746.00 in United States Currency seized, and

       (b)   $1,500.00, which represents proceeds that the defendant personally

       obtained directly or indirectly as a result of the said offenses, and for which the

       United States may forfeit substitute assets pursuant to 21 U.S.C. § 853(p);

       AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

therein, the United States is now ~ntitled to entry of a Preliminary Order of

Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

subject to forfeiture, to conduct any discovery the Court considers proper in

identifying, locating, or disposing of the property, and to commence proceedings that

comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

P. 32.2(b)(3);

                                            1



         Case 5:19-cr-00412-D Document 54 Filed 01/07/21 Page 1 of 3
       It is hereby ORDERED, ADJUDGED and DECREED:

       1.      That based upon the plea of guilty by the defendant, James Lee Watkins,

the United States is hereby aµthorized to seize the above-stated property, and it is

hereby forfeited to the United States for disposition in accordance with the law,

subject to the provisions of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P.

32.2(b)(3).

       2.      That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.

       3.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall be final as to the defendant upon entry.

       4.      That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).     Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and


                                            2



            Case 5:19-cr-00412-D Document 54 Filed 01/07/21 Page 2 of 3
shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

      5.      That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

      SO ORDERED, this ..l_ day of      Xnv o..rv::1     , 2021.




                                         J   ES C. DEVER III
                                         United States District Judge




                                            3



           Case 5:19-cr-00412-D Document 54 Filed 01/07/21 Page 3 of 3
